UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1arch 31, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission file number 0-25286 CASCADE FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Washington 91-1661954 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2828 Colby Avenue Everett, Washington 98201 (Address of principal executive offices) (Zip Code) (425) 339-5500 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past ninety days. Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo ¨ Indicate by check mark whether the registrant is a “large accelerated filer”, an “accelerated filer”, a “non-accelerated filer”, or a “smaller reporting company”. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer ¨Accelerated Filer þNon-Accelerated Filer ¨Smaller Reporting Company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding as of April 30, 2009 Common Stock ($.01 par value) 12,110,434 1 CASCADE FINANCIAL CORPORATION FORM 10-Q For the Quarter Ended March 31, 2009 INDEX PAGE PART I — Financial Information: Item 1 — Financial Statements: — Condensed Consolidated Balance Sheets 3 — Condensed Consolidated Statements of Operations 4 — Consolidated Statements of Comprehensive (Loss) Income 5 — Condensed Consolidated Statements of Cash Flows 6 — Notes to Condensed Consolidated Financial Statements 8 Item 2 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3 — Quantitative and Qualitative Disclosures about Market Risk 29 Item 4 — Controls and Procedures 30 PART II — Other Information: Item 1 — Legal Proceedings 31 Item 1A — Risk Factors 31 Item 2 — Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3 — Defaults Upon Senior Securities 32 Item 4 — Submission of Matters to a Vote of Security Holders 32 Item 5 — Other Information 32 Item 6 — Exhibits 32 Signatures 33 2 PART I –– FINANCIAL INFORMATION Item 1 – Financial Statements CASCADE FINANCIAL CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (Dollars in thousands, except share and per share amounts) March 31, December 31, 2009 2008 ASSETS Cash on hand and in banks $ 10,267 $ 11,859 Interest-earning deposits in other institutions 42,166 10,907 Fed funds sold - 30,700 Securities available-for-sale, fair value 196,391 123,678 Federal Home Loan Bank (FHLB) stock 11,920 11,920 Securities held-to-maturity, amortized cost 76,195 120,594 Loans, net of allowance for loan losses and deferred loan fees 1,223,079 1,238,733 Goodwill 24,585 24,585 Core deposit intangible, net 458 493 Premises and equipment, net 15,413 15,463 Cash surrender value of bank-owned life insurance (BOLI) 23,860 23,638 Deferred tax asset 11,984 9,828 Real estate owned (REO) and other repossessed assets 9,082 1,446 Accrued interest receivable and other assets 13,938 13,475 TOTAL ASSETS $ 1,659,338 $ 1,637,319 LIABILITIES Deposits $ 1,015,363 $ 1,006,782 FHLB advances 249,000 249,000 Securities sold under agreements to repurchase 146,495 146,390 Federal Reserve Bank (FRB) TAF borrowing 60,000 40,000 Junior subordinated debentures payable 15,465 15,465 Junior subordinated debentures payable, fair value 8,720 10,510 Advance payments by borrowers for taxes and insurance 1,322 515 Dividends payable 365 759 Accrued interest payable, expenses and other liabilities 6,442 7,776 TOTAL LIABILITIES 1,503,172 1,477,197 STOCKHOLDER’S EQUITY Preferred stock, no par value, authorized 38,970 shares; Series A (liquidation preference $1,000 per share); issued and outstanding 38,970 at March 31, 2009, and December 31, 2008 36,721 36,616 Preferred stock, $.01 par value, authorized 500,000 shares; no shares issued or outstanding - - Common stock, $.01 par value, authorized 25,000,000 shares; issued and outstanding 12,110,434 shares at March 31, 2009, and 12,071,032 shares at December 31, 2008 121 121 Additional paid-in capital 40,906 40,781 Retained earnings, substantially restricted 75,423 80,875 Warrants issued to US Treasury 2,389 2,389 Accumulated other comprehensive income (loss), net of tax 606 (660 ) TOTAL STOCKHOLDERS’ EQUITY 156,166 160,122 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 1,659,338 $ 1,637,319 See notes to condensed consolidated financial statements 3 CASCADE FINANCIAL CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three months ended March 31, (Dollars in thousands, except share and per share amounts) 2009 2008 Interest income: (unaudited) Loans $ 18,215 $ 19,308 Securities available-for-sale 1,875 1,527 FHLB dividends - 30 Securities held-to-maturity 1,310 2,084 Interest-earning deposits 10 65 Total interest income 21,410 23,014 Interest expense: Deposits 4,956 7,966 FHLB advances 2,656 2,740 Securities sold under agreements to repurchase 2,103 1,303 Federal Reserve Bank borrowings 46 - Junior subordinated debentures 530 530 Total interest expense 10,291 12,539 Net interest income 11,119 10,475 Provision for loan losses 13,875 2,390 Net interest (loss) income after provision for loan losses (2,756 ) 8,085 Other income: Checking fees 1,112 1,036 Service fees 249 231 Increase in cash surrender value of BOLI 239 260 Net gain on sales/calls of securities available-for-sale - 359 Net gain on calls of securities held-to-maturity 118 105 Gain on sale of loans 39 37 Net gain on fair value of financial instruments 1,790 305 Loss on real estate owned (54 ) - Other 117 121 Total other income 3,610 2,454 Other expenses: Compensation and employee benefits 3,605 3,641 Occupancy 1,049 952 Marketing 250 238 Other than temporary impairment (OTTI) on investments 858 - Other 2,811 2,104 Total other expenses 8,573 6,935 (Loss) income before (benefit) provision for federal income taxes (7,719 ) 3,604 (Benefit) provision for federal income taxes (2,902 ) 990 Net (loss) income (4,817 ) 2,614 Dividends/senior preferred stock 482 - Net (loss) income available for common stockholders $ (5,299 ) $ 2,614 Net (loss) income per common share, basic $ (0.44 ) $ 0.22 Weighted average number of shares outstanding, basic 12,100,584 12,035,806 Net (loss) income per share, diluted $ (0.44 ) $ 0.21 Weighted average number of shares outstanding, diluted 12,100,584 12,206,374 Dividends declared per share $ 0.01 $ 0.09 See notes to condensed consolidated financial statements 4 CASCADE FINANCIAL CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE (LOSS) INCOME (unaudited) Three months Ended (Dollars in thousands) March 31, 2009 2008 Net (loss) income $ (4,817 ) $ 2,614 Unrealized (loss) gain on securities available-for-sale, net of tax (benefit) expense of $682 and $(226) for the three months ended March 31, 2009, and 2008, respectively. 1,266 (421 ) Reclassification adjustment for gains on securities included in net income, net of tax provision of $0 and $126 for the three months ended March 31, 2009, and 2008, respectively. - 233 Comprehensive (loss) income $ (3,551 ) $ 2,426 See notes to condensed consolidated financial statements 5 CASCADE FINANCIAL CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Three Months Ended March 31, (Dollars in thousands) 2009 2008 Cash flows from operating activities: Net (loss) income $ (4,817 ) $ 2,614 Adjustments to reconcile net (loss) income to net cash provided by (used in) operating activities: Depreciation and amortization of premises and equipment 564 497 Provision for losses on loans 13,875 2,390 Increase in cash surrender value of BOLI (222 ) (232 ) Amortization of retained servicing rights 8 11 Amortization of core deposit intangible 35 35 Deferred federal income taxes (2,838 ) (219 ) Deferred loan fees, net of amortization (295 ) (2 ) Gain on sale of loans (39 ) (37 ) Stock-based compensation 61 51 Excess tax benefit from stock-based payments (4 ) - Net gain on fair value of financial instruments (1,790 ) (305 ) Gain on sales/calls of securities available-for-sale - (359 ) Gain on calls of securities held-to-maturity (118 ) (105 ) Net decrease (increase) in accrued interest receivable, REOand other assets 492 (92 ) Net decrease in accrued interest payable, expenses and other liabilities (1,728 ) (557 ) Other than temporary impairment on investments 858 - Net cash provided by operating activities 4,036 3,690 Cash flows from investing activities: Loans originated, net of principal repayments (5,582 ) (46,407 ) Net purchases of securities available-for-sale (78,011 ) (98,951 ) Proceeds from sales/calls of securities available-for-sale 3,750 63,851 Principal repayments on securities available-for-sale 2,639 520 Net purchases of securities held-to-maturity - (57,763 ) Proceeds from calls of securities held-to-maturity 43,500 60,050 Principal repayments on securities held-to-maturity 1,017 483 Purchases of premises and equipment (515 ) (1,559 ) Net change in investment in Community Reinvestment Act (CRA) – low income housing (500 ) 108 Net cash used in investing activities (33,702 ) (79,668 ) Subtotal, carried forward $ (29,666 ) $ (75,978 ) See notes to condensed consolidated financial statements 6 CASCADE FINANCIAL CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Three Months Ended March 31, (Dollars in thousands) 2009 2008 Subtotal, brought forward $ (29,666 ) $ (75,978 ) Cash flows from financing activities: Proceeds from issuance of common stock 132 221 Dividends paid (998 ) (1,082 ) Excess tax benefits from stock-based payments 4 - Net increase in deposits 8,581 46,579 Net increase in FHLB advances - 18,000 Net increase in securities sold under agreements to repurchase 105 8 Net increase in Federal Reserve TAF borrowing 20,000 20,000 Net decrease in advance payments by borrowers for taxes and insurance 807 213 Net cash provided by financing activities 28,631 83,939 Net (decrease) increase in cash and cash equivalents (1,035 ) 7,961 Cash and cash equivalents at beginning of period 53,466 14,530 Cash and cash equivalents at end of period $ 52,433 $ 22,491 Supplemental disclosures of cash flow information—cash paid during the period for: Interest $ 10,587 $ 13,193 Federal income taxes 350 200 Supplemental schedule of non-cash investing activities: Change in unrealized gain on securities available-for-sale, net of tax (1,266 ) (421 ) Dividends declared – Common stock 121 1,084 Dividends declared – Preferred stock 244 - Loans transferred to REO and other repossessed assets 7,690 154 See notes to condensed consolidated financial statements 7 CASCADE FINANCIAL CORPORATION AND
